Oliver, Chief Judge:
This appeal for reappraisement relates to certain jade oxide that was exported from London, England, and entered at the port of Galveston, Tex.
The case has been submitted on an agreed set of facts which establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for all of the items is “US $146.65K per one hundred pounds, net packed, less haulage of £48-18-9 (Pounds Sterling),” and I so hold.
Judgment will be rendered accordingly.